Citation Nr: 1338690	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-05 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	State of Wisconsin, Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from April 1972 to April 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R.
§ 3.159(c), (d) (2013).

The Veteran claims entitlement to service connection for bilateral hearing loss as directly related to his military service as an ammunition driver for a field artillery unit.

With respect to the Veteran's claim, the record is unclear as to whether he currently suffers from a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  During the development of the Veteran's claim, he was provided VA audiological examinations in July 2010, May 2011, and July 2011 at the Wisconsin VA Medical Center.  He was also provided an audiological consultation in July 2010 at the Tomah VA Medical Center and another consultation in August 2010 at the Madison VA hospital.  In all these instances, the VA examiners opined that the Veteran has some hearing loss; however, the results of the respective examinations were not adequate for rating due to the Veteran's poor reliability during audiological testing.  

The audiogram results in the above-referenced VA audiological examinations and consultations were not included in the Veteran's file.  The Board finds that, in this case, VA's duty to assist in the development of the claim has not been fully satisfied with regards to the medical records from the VA medical facilities.  In order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the audiogram results from the above-referenced VA examinations and consultations should therefore be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake additional efforts to obtain the Veteran's audiogram results from the July 2010, May 2011, and July 2011 VA examinations at the Wisconsin VA Medical Center as well as the audiogram results from the consultations in July 2010 at the Tomah VA Medical Center and in August 2010 at the Madison VA hospital.  The RO/AMC should also undertake additional efforts to obtain any outstanding VA treatment records related to the Veteran's claim for bilateral hearing loss.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


